*891
ON REMAND FROM THE SUPREME COURT

PER CURIAM.
This case is before us on remand from the Supreme Court of Florida. The Supreme Court vacated this court’s opinion of December 27, 2000, and remanded for reconsideration in light of Terry v. State, 808 So.2d 1249 (Fla.2002).
Skolnick was sentenced pursuant to a negotiated plea to three years probation as a habitual offender. The trial court advised Skolnick that upon a violation of probation, he could be sentenced to 30 years in prison as a habitual offender. On the authority of Terry, we affirm the habitual felony offender sentence imposed upon revocation of Skolnick’s probation.
POLEN, C.J., STEVENSON and HAZOURI, JJ., concur.